Per Curiam.
Plaintiff appeals as of right from the order of the trial court granting defendant Michigan Bell Telephone Company’s motion for summary judgment under GfCR 1963, 117.2(1). This is not a final judgment appealable as of right for the reason that GOB. 1963, 518.2 was not complied with. This Court is without jurisdiction and the appeal must be dismissed. Fox v. Board of Regents of the University of Michigan (1965), 375 Mich 238; and Standard Building Products Company v. Woodland Building Company (1965), 1 Mich App 434, 437.
(Quinn, P. J., and Fitzgerald and J. H. Gnus, JJ., concurred.